On Petition for a Rehearing.
Elliott, J.
— It appears from the record that the appellant was in open court and remained throughout the investigation, that the clerk filed the answer required by statute, and that a jury was empanelled and the issue tried as the law directs. Even if a notice had been necessary, as the counsel insist, it could have done nothing more than secure the production of the person whose mental condition was the subject of investigation in open court, and this right was fully accorded him, as well as all rights consequent upon it. The whole purpose of a notice was accomplished and no harm re-*421suited. We are bound to presume that the court proceeded in accordance with- the law, and that the clerk filed the answer because, the appellant being in court, it was his duty so to do. So that even conceding,,but by no means deciding, that a formal service of notice is in any case required, the omission in this could have worked no harm, for appellant was given all that a notice could have secured him. The purpose of the statute is not merely to secure service of notice upon the person alleged to be insane, but to secure his production in open' court. It means that the person shall be produced, or some excuse shown for a failure to produce him.
Petition overruled.